                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                     )
 JEAN REGIS and VERLANDE REGIS, on                   )
 their own behalf and on behalf of heir minor        )
 children, M, J, and H,                              )
                                                     )
                                                         Civil Action No.
                      Plaintiffs,                    )
                                                         1:19-cv-10527-IT
                                                     )
 v.                                                  )
                                                     )
 WILLIAM GROSS, WILLIAM FEENEY,                      )
 MATTHEW PIEROWAY, JOHN DOES 1-10,                   )
 and THE CITY OF BOSTON,                             )
                                                     )
                      Defendants.                    )
                                                     )

                   JOINT STATEMENT FOR SCHEDULING CONFERENCE

       Plaintiffs Jean and Verlande Regis, together with defendants William Gross, the City of

Boston, William Feeney, and Matthew Pieroway, respectfully submit this Joint Statement in

anticipation of the scheduling conference scheduled for July 15, 2019 and in the form set forth in

the Court’s Notice of Scheduling Conference:

I.     Proposed Timetable for Discovery and Motion Practice

       The parties have prepared a proposed pretrial schedule using the Court’s form scheduling

order. That proposed scheduled is attached hereto as Exhibit A.

       Consistent with the Court’s practice in other matters, the parties respectfully suggest that

the Court conduct a status conference around the end of the discovery period, at which time the

Court and the parties can determine the most efficient sequencing of expert discovery and

summary judgment proceedings. That proposal is reflected in the proposed scheduling order

attached hereto.
II.    Pending Motions.

       On June 6, 2019, defendants City of Boston and William Gross filed Defendants City of

Boston and William Gross’s Motion to Dismiss Counts II, III, and IV for Failure to State a Claim

(FED. R. CIV. P. 12(B)(6)) (Docket No. 23). Plaintiffs filed an opposition to that motion on June

27, 2019.

III.   Discovery

       A.       Proposed Discovery Limitations.

       At this stage, the parties do not request any changes to the discovery limitations imposed

by the applicable rules of court.

       B.       Anticipated Discovery Subjects.

       The parties have conferred, and one or all of the parties may seek discovery as to the

following issues:

               The raid on the Regis family home, including the events that gave rise to the raid

                and the manner in which it was conducted.

               The Boston Police Department’s policies, practices, and training regarding the use

                of no-knock warrants.

               Information concerning the intended target of the raid.

               Prior incidents in which homes were raided that were not the homes of the

                intended targets of raids.

       The parties are not waiving their rights to seek additional discovery or to object to

discovery sought by any party.
          C.      Phased Discovery.

          The parties do not believe that phased discovery is necessary or appropriate in this

matter.

          D.      Electronic Discovery and Privilege

          The parties do not anticipate any issues with respect to the disclosure or discovery of

electronically stored information (“ESI”), and they agree that all ESI shall be produced in the

same format as it is stored electronically (i.e., if a document is stored in Word format it shall be

produced in Word format and an email shall be produced in native format). The parties do not

anticipate any issues with respect to privilege and agree, if requested by the other party, to

produce a privilege log identifying all documents withheld from production except for

communications between litigation counsel and clients. The parties also intend to enter into an

agreement pursuant to Rule 502 of the Federal Rules of Evidence.

IV.       Trial By Magistrate Judge

          One or more of the parties have not consented to trial by a magistrate judge.

V.        Settlement.

          The parties have exchanged written settlement communications in accordance with the

Court’s Notice of Scheduling Conference.

VI.       Certifications Pursuant to Local Rule 16.1(d)(3)

          Certifications pursuant to Local Rule 16.3(d)(3) have been or will be filed separately by

the parties.

VII.      Proposed Agenda for Conference

              Date for hearing on motion to dismiss, if necessary

              Pretrial schedule
   Anticipated length of trial

   Date for next status conference



                                      Respectfully submitted,

                                      Counsel for Plaintiffs,

                                      /s/ Joshua L. Solomon
                                      Joshua L. Solomon (BBO #657761 )
                                      Lauren A. Riddle (BBO #703859 )
                                      POLLACK SOLOMON DUFFY LLP
                                      101 Huntington Avenue, Suite 530
                                      Boston MA 02199
                                      Tel:(617) 439-9800
                                      jsolomon@psdfirm.com
                                      lriddle@psdfirm.com

                                      Ruth Bourquin (BBO #552985 )
                                      American Civil Liberties Union Foundation of
                                      Massachusetts, Inc.
                                      211 Congress Street
                                      Boston MA 02110
                                      Tel: (617) 482-3170
                                      rbourquin@aclum.org


                                      Counsel for Defendants,

                                      /s/ Nicole M. O’Connor
                                      Nicole M. O’Connor (BBO#675535)
                                      Senior Assistant Corporation Counsel
                                      Lena-Kate K. Ahern (BBO#688331)
                                      Assistant Corporation Counsel
                                      City of Boston Law Department
                                      City Hall, Room 615
                                      Boston, MA 02201
                                      (617) 635-4039 (O’Connor)
                                      (617) 635-4051 (Ahern)
                                      Nicole.OConnor@boston.gov
                                      Lena-Kate.Ahern@boston.gov
                                     Certificate of Service

        The undersigned certifies that this document, filed through the ECF system, will be
electronically served on counsel who are registered users of ECF on July 8, 2019.


                                                              /s/ Joshua L. Solomon
